Exhibit 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT
This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 7, 2018, by and among AERIE PHARMACEUTICALS, INC., a Delaware
corporation (the “Borrower”), the other Loan Parties party hereto, the Lenders
party hereto and Deerfield Private Design Fund III, L.P., as agent for itself
and the Lenders (in such capacity, together with its successors and assigns in
such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the other Loan Parties party thereto, Agent and the
Lenders party thereto are parties to that certain Credit Agreement dated as of
July 23, 2018 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”); and
WHEREAS, the Borrower has requested that Agent and the Lenders amend certain
provisions of the Credit Agreement, and, subject to the satisfaction of the
conditions set forth herein, Agent and the Lenders are willing to do so, on the
terms set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
SECTION 1.    Defined Terms. Capitalized terms used herein (including in the
preamble and recitals above) but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.
SECTION 2.    Amendment. Subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the Credit Agreement is hereby amended as
follows:
(a)    Effective as of July 23, 2018, clause (n) of the definition of “Permitted
Indebtedness” in the Credit Agreement is hereby amended by deleting such clause
(n) thereof in its entirety and substituting the following language therefor:
“(n)    letters of credit issued by non-Affiliates of the Loan Parties in an
amount not to exceed $10,000,000 at any time outstanding; provided that (i) such
letters of credit shall bear fees or interest not in excess of then applicable
market rates with a combined maximum rate of 5% of the applicable available
amount of the applicable letter of credit (for the avoidance of doubt, up to a
maximum amount of 5% of $10,000,000), (ii) such letters of credit shall not
provide for any cash payments, prepayments, repayments or redemptions (and no
such cash payments, prepayments, repayments or redemptions shall be made) for
interest, fees, premiums or other non-principal amounts at any time that
aggregate more than 5% of the applicable available amount of the applicable
letter of credit (for the avoidance of doubt, up to a maximum amount of 5% of
$10,000,000), (iii) in the case of all such letters of credit (taken as a whole)
issued and outstanding in an aggregate principal amount in excess of $5,000,000,
such letters of credit that would cause the total amount of issued and
outstanding unsecured letters of credit to exceed $5,000,000 shall be
subordinated (including payment subordination) in a manner reasonably acceptable
to the Agent and the Lenders, and (iv) all such letters of credit shall be
unsecured, except to the extent expressly permitted by clause (q) of the
definition of ‘Permitted Liens’.”
(b)    Effective as of July 23, 2018, the definition of “Permitted Liens” in the
Credit Agreement is hereby amended by deleting the word “and” from the end of
clause (o) thereof, deleting the “.” from clause (p) thereof and inserting “;
and” in its place, and inserting a new clause (q) as follows:
“(q)    Liens solely on cash securing up to $2,500,000 of outstanding letters of
credit permitted by clause (n) of the definition of “Permitted Indebtedness”, in
an aggregate amount of cash not to exceed 105% of the undrawn amount of such
letters of credit.”





--------------------------------------------------------------------------------





SECTION 3.    Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:
(a)    the execution and delivery of this Amendment by Borrower, each other Loan
Party, Agent and the Required Lenders;
(b)    the representations and warranties in Section 4 hereof being true,
complete and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of the date hereof, except to the
extent that such representation or warranty relates to an earlier date (in which
event such representations and warranties shall have been true, complete and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date); and
(c)    after giving effect to the amendments set forth in Section 2 of this
Amendment, no Default or Event of Default has occurred or is continuing (or
would result after giving effect to the transactions contemplated by this
Amendment).
SECTION 4.    Representations and Warranties. Each Loan Party party hereto
hereby represents and warrants to Agent and each Lender as follows as of the
date hereof:
(a)    each Loan Party is validly existing as a corporation, limited liability
company or limited partnership, as applicable, and is in good standing under the
laws of its jurisdiction of organization or formation, as applicable. Each Loan
Party (i) has full power and authority to (A) own its properties and conduct its
business and (B) to (x) enter into, and perform its obligations under, this
Amendment and (y) consummate the transactions contemplated under this Amendment,
and (ii) is duly qualified as a foreign corporation, limited liability company
or limited partnership, as applicable, and licensed and in good standing under,
the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification or license,
in each case of this clause (ii), where the failure to be so qualified, licensed
or in good standing would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect;
(b)    this Amendment been duly authorized, executed and delivered by each Loan
Party and, to the extent applicable, the holders of Borrower’s Stock, and no
further consent or authorization is required by the Borrower, the Borrower’s
board of directors (or other equivalent governing body) or, to the extent
applicable, the holders of the Borrower’s Stock, and constitutes a valid, legal
and binding obligation of each Loan Party and such holders of the Borrower’s
Stock, enforceable in accordance with its terms, except as such enforceability
may be limited by Debtor Relief Laws and by general principles of equity. The
execution, delivery and performance of this Amendment by each Loan Party party
hereto and the consummation of the transactions contemplated herein will not (A)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien (other than Permitted Liens or pursuant to the Loan
Documents) upon any assets of any such Loan Party pursuant to, any agreement,
document or instrument to which such Loan Party is a party or by which any Loan
Party is bound or to which any of the assets or property of any Loan Party is
subject, except, with respect to this clause (A), as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(B) result in any violation of or conflict with the provisions of the
Organizational Documents, (C) result in the violation of any Applicable Law,
except, with respect to this clause (C), as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, or (D)
result in the violation of any judgment, order, rule, regulation or decree of
any Governmental Authority. No consent, approval, Authorization or order of, or
registration or filing with any Governmental Authority is required for (i) the
execution, delivery and performance of this Amendment, and (ii) the consummation
by any Loan Party of the transactions contemplated hereby, except, in each case
of clause (i) and clause (ii), for those that have been made or obtained prior
to the date of this Amendment;
(c)    after giving effect to the amendments set forth in Section 2 of this
Amendment, each of the representations and warranties set forth in the Credit
Agreement are true, complete and correct in all material respects (without
duplication of any materiality qualifier contained therein) as of the date
hereof, except to the extent that such representation or warranty relates to an
earlier date (in which event such representations and warranties shall have been


2



--------------------------------------------------------------------------------





true, complete and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date); and
(d)    after giving effect to the amendments set forth in Section 2 of this
Amendment, no Default or Event of Default has occurred and is continuing (or
would result after giving effect to the transactions contemplated by this
Amendment).
SECTION 5.    [Reserved].
SECTION 6.    Captions. Captions used in this Amendment are for convenience only
and shall not modify or affect the interpretation or construction of this
Amendment or any of its provisions.
SECTION 7.    Counterparts. This Amendment may be executed in several
counterparts, and by each party hereto on separate counterparts, each of which
and any photocopies, facsimile copies and other electronic methods of
transmission thereof shall be deemed an original, but all of which together
shall constitute one and the same agreement.
SECTION 8.    Severability. If any provision of this Amendment shall be invalid,
illegal or unenforceable in any respect under any Applicable Law, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby. The parties hereto shall endeavor in good
faith negotiations to replace the invalid, illegal or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provision.
SECTION 9.    Entire Agreement. The Credit Agreement as amended hereby, together
with all other Loan Documents, contains the entire understanding among the
parties hereto with respect to the matters covered thereby and supersedes any
and all other written and oral communications, negotiations, commitments and
writings with respect thereto.
SECTION 10.     Successors; Assigns. This Amendment shall be binding upon
Borrower, the Loan Parties, the Lenders and Agent and their respective
successors and permitted assigns, and shall inure to the benefit of Borrower,
the Loan Parties, the Lenders, Agent and the other Secured Parties and the
successors and assigns of the Lenders, Agent and the other Secured Parties. No
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Amendment
or any of the other Loan Documents. No Loan Party may assign or transfer any of
its rights or obligations under this Amendment without the prior written consent
of Agent and each Lender, and any prohibited assignment or transfer shall be
absolutely void ab initio.
SECTION 11.     Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE. Section 6.4 of
the Credit Agreement is incorporated herein, mutatis mutandis.
SECTION 12.     Reaffirmation and Ratification. Each Loan Party party hereto as
debtor, grantor, pledgor, guarantor, assignor, or in any other similar capacity
in which such Person grants Liens in its property or otherwise acts as
accommodation party or guarantor, as the case may be pursuant to the Loan
Documents, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under the Credit Agreement and each other
Loan Document to which it is a party (after giving effect hereto) and (ii) to
the extent such Person granted Liens or security interests in any of its
property pursuant to any Loan Documents as security for or otherwise guaranteed
the Obligations under or with respect to the Loan Documents, ratifies and
reaffirms such guarantee and grant (and the validity and enforceability thereof)
of Liens and confirms and agrees and acknowledges that such Liens and security
interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such obligations from and
after the date hereof. Each Loan Party party hereto hereby consents to this
Amendment and acknowledges that the Credit Agreement and each other Loan
Document remains in full force and effect and is hereby ratified and reaffirmed.
The execution and delivery of this Amendment shall not operate as a waiver of
any right, power or remedy of Agent, the Lenders or any other Secured Party,
constitute a waiver of any provision of the Credit Agreement or any other Loan
Document or serve to effect a novation of the obligations (including the
Obligations).


3



--------------------------------------------------------------------------------





SECTION 13.     Effect on Loan Documents.
(a)    The Credit Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Agent or any Lender under the Credit Agreement or any other Loan Document.
Except for the amendments to the Credit Agreement expressly set forth herein,
the Credit Agreement and the other Loan Documents shall remain unchanged and in
full force and effect. The amendments, consents, waivers and modifications set
forth herein are limited to the specified provisions hereof, shall not apply
with respect to any facts or occurrences other than those on which the same are
based, shall neither excuse future non-compliance with the Loan Documents nor
operate as a waiver of any Default or Event of Default, shall not operate as a
consent to any further or other matter under the Loan Documents and shall not be
construed as an indication that any waiver of covenants or any other provision
of the Credit Agreement will be agreed to, it being understood that the granting
or denying of any waiver which may hereafter be requested by Borrower or any
other Loan Party remains in the sole and absolute discretion of the Agent and
the Lenders.
(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.
(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.
(d)    This Amendment is a Loan Document.
SECTION 14.     Guarantor Acknowledgment and Agreement. Although the Guarantor
party hereto has been informed of the matters set forth herein and has agreed to
the same, such Guarantor understands, acknowledges and agrees that none of the
Secured Parties has any obligations to inform such Guarantor of such matters in
the future or to seek its acknowledgment or agreement to future amendments,
restatements, supplements, changes, modifications, waivers or consents, and
nothing herein shall create such a duty.
[Signature Pages Follow]




















4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Amendment to be duly executed
as of the first day written above.
BORROWER:
 
AERIE PHARMACEUTICALS, INC.,
a Delaware corporation
 
By: /s/ Richard Rubino
Name: Richard Rubino
Title: Chief Financial Officer, Secretary and
Treasurer
 
OTHER LOAN PARTIES:
 
AERIE DISTRIBUTION, INC.,
a Delaware corporation
 
 
By: /s/ Alison Green Floyd
Name: Alison Green Floyd
Title: Vice President, Secretary and
Treasurer























































5



--------------------------------------------------------------------------------





LENDERS:
 

DEERFIELD PARTNERS, L.P.
By: Deerfield Mgmt, L.P.
General Partner
By: J.E. Flynn Capital, LLC
General Partner


By: /s/ David J. Clark___________
Name: David J. Clark
Title: Authorized Signatory




DEERFIELD PRIVATE DESIGN FUND III, L.P.
By: Deerfield Mgmt III, L.P.
General Partner
By: J.E. Flynn Capital III, LLC
General Partner


By: /s/ David J. Clark___________
Name: David J. Clark
Title: Authorized Signatory




DEERFIELD SPECIAL SITUATIONS FUND, L.P.
By: Deerfield Mgmt, L.P.
General Partner
By:     J.E. Flynn Capital, LLC
General Partner


By: /s/ David J. Clark___________
Name: David J. Clark
Title: Authorized Signatory


AGENT:


DEERFIELD PRIVATE DESIGN FUND III, L.P.
By: Deerfield Mgmt III, L.P.
General Partner
By: J.E. Flynn Capital III, LLC
General Partner


By: /s/ David J. Clark___________
Name: David J. Clark
Title: Authorized Signatory










6

